DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Applicant is advised that should claim 24 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 17 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites a driving force mechanism for driving the bioactive agent and it is unclear whether this is the same as the mechanism to provide for a driving force in claim 16. [0061], and [0062] appear to describe the structures but it is unclear whether they are the same or different as they both comprise ultrasound, iontophoresis, radio frequency, laser light, heat combination, or a combination thereof. Applicant it asked to amend the claims to clarify the claims. For purposes of examination, they will be examined as if they are the same structure. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-22, 24-25, 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2006/0047242 A1) in view of Karmon et al. (US 2006/0264804 A1).
With regard to claim 16 and 17, Laurent discloses A kit for delivering an agent to a mammal, comprising: a microdevice (Fig. 4, element 400) comprising a structure selected from microneedles (400), microblades, microknives, and combinations thereof; a wet formulation ([0035], [0042]) comprising a bioactive agent; and an occlusive layer (270).
However, Laurent does not explicitly disclose a mechanism for providing a driving force. 
Karmon teaches a kit for transdermal delivery of medication including using microneedles ([0022]) as well as the use of a mechanism to provide for a driving force to the microdevice ([0022], [0018], ultrasound and iontophoresis). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent to add a mechanism for a driving force ath may include ultrasound or iontophoresis as taught by Karmon for the purpose of facilitating increased penetration of the active substances ([0018]). 
With regard to claim 18, Laurent discloses further comprising an applicator (the applicator consists of the backing on which the microneedles are attached that allow a user to push the microneedles of the microdevice into the skin) of the microdevice for applying the microdevice to an area of skin of a mammal.
With regard to claim 19, Laurent discloses the claimed invention except for a drive force mechanism. 
Karmon teaches a kit for transdermal delivery of medication including using microneedles ([0022]) as well as the use of a mechanism to provide for a driving force to the microdevice ([0022], [0018], ultrasound and iontophoresis). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent to add a mechanism for a driving force ath may include ultrasound or iontophoresis as taught by Karmon for the purpose of facilitating increased penetration of the active substances ([0018]). 
With regard to claim 20, Laurent discloses wherein the mammal has a medical condition, wherein the agent is a natural or synthetic vaccine selected from the group consisting of proteins, peptides, paclitaxel, docetaxel, vaccines, protein vaccines, peptide vaccines, gene vaccines and DNA vaccines ([0024]), and wherein the vaccine is against influenza (flu), diphtheria, tetanus, pertussis (DTaP), measles, mumps, rubella (MMR), hepatitis B, polio, haemophilus influenzae type b, chickenpox, tuberculosis, anthrax, yellow fever, rabies, AIDS, cancers, meningococcus, SARS and cholera ([0024]).
With regard to claim 21, Laurent discloses wherein the formulation comprises elastic liposomes encapsulating the agent ([0036]).
With regard to claim 22, Laurent discloses wherein the formulation does not comprises elastic liposomes ([0036], liposomes are only one delivery method and not required by device taught in Laurent, therefore the negative limitation is taught by Laurent as it teaches a delivery method not using liposomes).
With regard to claim 24, Laurent discloses wherein the formulation is a topical or systemic delivery formulation selected from a skin patch, cream, ointment, or lotion ([0008]).
With regard to claim 25, Laurent discloses the claimed invention except for a driving force. 
Karmon teaches a kit for transdermal delivery of medication including using microneedles ([0022]) as well as the use of a mechanism to provide for a driving force to the microdevice ([0022], [0018], ultrasound and iontophoresis). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent to add a mechanism for a driving force ath may include ultrasound or iontophoresis as taught by Karmon for the purpose of facilitating increased penetration of the active substances ([0018]). 
With regard to claim 28, Laurent discloses wherein the formulation is a topical or systemic delivery formulation selected from a skin patch, cream, ointment, or lotion ([0008].
With regard to claim 29, Laurent discloses wherein the applicator is a mechanical applicator  (the applicator consists of the backing on which the microneedles are attached that allow a user to push the microneedles of the microdevice into the skin) of the microdevice for applying the microdevice to an area of skin of a mammal).
With regard to claim 30, Laurent discloses wherein the formulation is a wet skin patch ([0035]).

Claims 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2006/0047242 A1) in view of Karmon et al. (US 2006/0264804 A1) in further view of Helmus (US 2007/0048383 A1).
With regard to claim 23, Laurent/Karmon teach the claimed invention except for deformable nanoparticles.
Helmus teaches the use of deformable nanoparticles ([0034]) being delivered via liposomes ([0052]). Thus, because Laurent teaches the use of liposomes to delivery an active agent, the liposomes of Laurent may be filled with deformed nanoparticles. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent/Karmon with the deformed nanoparticles as taught by Helmus as substituting one active agent for another is well known in the art and would not alter the overall function of the device. 

Claims 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laurent et al. (US 2006/0047242 A1) in view of Karmon et al. (US 2006/0264804 A1) in further view of Xu (US 2005/0261632 A1).
With regard to claim 26, Laurent/Karmon teaches formulation selected from a skin patch, cream, ointment, or lotion (Laurent, [0008]). 
However, Laurent/Karmon do not teach for a pain relieving agent. 
Xu teaches the delivery a paint relieving agent comprising lidocaine ([0049]) via a microneedle device (Fig. 1). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the kit of Laurent/Karmon with the pain relieving agent comprising lidocaine as taught by Xu because substituting one active agent for another is well known in the art and does not alter the overall function of the device. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783